Stephens, J.
Rubin contracted with Flury to purchase from Flury a described “house and lot completely furnished,” and contracted with Gresham, a real-estate broker who negotiated the sale, to pay Gresham’s commission in the event that he, Rubin, should wrongfully fail to comply with the contract to purchase. Rubin refused to complete the purchase and also refused to pay Gresham’s commission. Upon being sued by Gresham for the commission, Rubin contended that he did not owe it, since he had not wrongfully failed to comply with his contract with Flury, but had been prevented from so doing by reason of Flury’s breach of contract in refusing to deliver all the household furniture included in the terms of the contract. This was controverted by Gresham. There was evidence in support of each of these contentions. There was a further issue of fact, as to whether Rubin refused to comply with his contract with Flury upon the ground that Flury would not deliver all the household furniture. The verdict was for the defendant; the plaintiff’s petition for certiorari, based upon the general grounds only, was overruled; and to this ruling the plaintiff excepted,
It is not necessary to add anything further to what is said in the headnote.

Judgment affirmed.


Jenkins, P. J., and Hill, J., concur.